Gray, C. J.
The damages, occasioned to the lands of any person by the laying out, making and maintaining of a railroad, are to be estimated in the first instance by the county commissioners, and either party, if dissatisfied with their estimate, may, within one year after it is returned, apply for a jury to assess the damages. Gen. Sts. c. 63, §§ 21, 22. Under the General Statutes, such application could only be made to the county commissioners, and the trial had before a sheriff’s jury. Gen. Sts. c. 43, §§ 22 seq. But by the St. of 1873, c. 261, “ in all cases in which it is provided by law that a sheriff’s jury may be had for any purpose, application for a jury may be made by petition to the Superior Court; and thereupon, after such notice as said court shall order to the adverse party or parties, a trial may be had at the bar of said court, in the same manner [as] other civil cases are there tried by jury.”
By whichever party the application for a jury is made, the matter to be tried is the same, being the amount of the damages to be paid by the corporation to the landowner. Connecticut River Railroad v. Clapp, 1 Cush. 559. New Haven & Northampton Co. v. Northampton, 102 Mass. 116, 123. If both parties applied to the same tribunal, a warrant for a jury might perhaps be properly ordered upon each application, in order that if one party should fail to take out his warrant and proceed upon it, the other party might nevertheless proceed upon his ; but if ■both parties proceeded, only one trial would be had, and one verdict returned upon both warrants. Parker v. Boston & Main Railroad, 3 Cush. 107, 111. But in cases like this, (in which attachment or custody of property is necessary,) if the parties apply to distinct tribunals of concurrent jurisdiction in the same state, that tribunal to which the first application is duly made *487acquires exclusive jurisdiction of the subject, and so long as proceedings thereon are pending before it, no action can be had by the other. Stearns v. Stearns, 16 Mass. 167. Powers v. City Council of Springfield, 116 Mass. 84.
By the St. of 1874, c. 283, petitions for the assessment of damages, required by previous laws to be filed in the Superior Court or with the county commissioners, may be filed with the clerk, of either tribunal when it is not in session, and such filing is to be deemed a commencement of proceedings. It follows that by the petition filed by the railroad corporation in the clerk’s office of the Superior Court that court acquired exclusive jurisdiction of the case, and that the county commissioners rightly refused, upon the subsequent application of the landowner, to issue a warrant for a sheriff’s jury.
It is possible that the landowner, in order to secure his right of trial by jury, notwithstanding the limitation of one year, in case the railroad corporation should abandon the petition in the Superior Court, was entitled to file with the commissioners his application for a jury, and that the commissioners erred in dismissing that application. But the remedy for that error, if there was one, is by certiorari and not by mandamus.

Writ of mandamus refused.